IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

    PAZUNIAK LAW OFFICE LLC and                )
    GEORGE PAZUNIAK,                           )
                                               )
                   Plaintiffs,                 )
                                               )   C.A. No. N14C-12-259 EMD
                 v.                            )
                                               )
    PI-NET INTERNATIONAL, INC. and             )
    LAKSHMI ARUNACHALAM,                       )
                                               )
                   Defendants.                 )
                                               )
    LAKSHMI ARUNACHALAM,                       )
                                               )
                  Counterclaim Plaintiff       )
                  and Third-Party Plaintiff,   )
                                               )
                 v.                            )
                                               )
    PAZUNIAK LAW OFFICE LLC and                )
    GEORGE PAZUNIAK,                           )
                                               )
                  Counterclaim Defendants,     )
                                               )
       and                                     )
                                               )
    O’KELLY AND ERNST, LLC                     )
                                               )
                 Third-Party Defendant.        )

Upon Defendant Lakshmi-Arunachalam Ph.D.’s Renewed Motion in 14-Point Font for Summary
 Judgment to Dismiss Counts I and II of Plaintiffs’ Second Amended Complaint and to Vacate
   Default Judment against Pi-Net as Plaintiffs Got That by Fraud on the Court and Perjury
                                          DENIED

Dr. Lakshmi Arunachalam, Menlo Park, California, Defendant Pro Se

George Pazuniak, Esquire, Pazuniak Law Office, LLC, Wilmington, Delaware, Attorney for
Plaintiffs/Counterclaim Defendants Pazuniak Law Office LLC and George Pazuniak

Ryan M. Ernst, Esquire, Sean T. O’Kelly, Esquire, O’Kelly & Ernst, LLC, Wilmington,
Delaware, Attorneys for Third-Party Defendant O’Kelly and Ernst, LLC.
                                          I. INTRODUCTION

        This is a declaratory judgment action brought by Plaintiffs Pazuniak Law Office LLC and

George Pazuniak (collectively, “Pazuniak Law”) against Defendants Pi-Net International, Inc.

(“Pi-Net”) and Lakshmi Arunachalam, Ph.D. Through the Second Amended Complaint,

Pazuniak Law seeks a declaration regarding the distribution of certain funds held in an IOLTA

trust account. Pazuniak Law also seeks a declaration as to its right to recover costs for providing

files to Pi-Net upon the termination of Pazuniak Law’s services to Pi-Net and Dr. Arunachalam.

Dr. Arunachalam answered the Second Amended Complaint (the “Answer”) and counterclaimed

against Pazuniak Law and a new third party, O’Kelly and Ernst, LLC (the “O’Kelly Firm”). Pi-

Net never filed an answer and the Court entered default judgment against Pi-Net on February 21,

2017.

        Dr. Arunachalam now seeks summary judgment on Counts I and II of the Second

Amended Complaint. Dr. Arunachalam also seeks to vacate the default judgment entered against

Pi-Net. On April 11, 2017, Dr. Arunachalam filed Defendant Lakshmi Arunachalam, Ph.D.’s

Renewed Motion in 14-Point Font for Summary Judgment to Dismiss Counts I and II of

Plaintiffs’ Second Amended Complaint and to Vacate Default Judment against Pi-Net as

Plaintiffs got that by Fraud on the Court and Perjury (the “Motion”). Pazuniak Law responded to

the Motion with the Answering Brief in Opposition to Motions for Summary Judgment and to

Vacate Default Judgment Filed by Defendant Arunachalam; and Cross Motion for Summary

Judgment (the “Opposition”). Pazuniak Law filed the Opposition on May 2, 2017.1 Dr.

Arunachalam replied on May 15, 2017 with Defendant Lakshmi Arunachalam, Ph.D.’s Reply


1
  Pazuniak Law titles its Opposition “Cross Motion for Summary Judgment,” but Pazuniak Law does not actually
move for summary judgment or provide any facts in support of summary judgment in the Opposition. Therefore,
the Court is treating the Opposition as an answer to the Motion, and not as a motion for summary judgment by
Pazuniak Law.

                                                       2
Brief to Plaintiffs’ Opposition to Defendant’s Motions for Summary Judgment and to Vacate

Default Judgment; Opposition to Plaintiffs’ Cross Motion for Summary Judgment; Defendant’s

Motion to Intervene Pursuant to Rules 17, 19, and 24; and Motion to Substitute Parties Pursuant

to Rules 17 and 25(c) (the “Reply”).

        Upon review, the Court has determined that no hearing on the issues and arguments

raised in the Motion, the Opposition and the Reply is necessary. This is the Court’s decision on

the Motion. For the reasons set forth below, the Court DENIES the Motion.

                                         II. RELEVANT FACTS

        Pazuniak Law Office LLC is a law firm organized under the laws of the State of

Delaware with its principal place of business in Wilmington, Delaware.2 George Pazuniak is an

attorney licensed to practice law in the State of Delaware and is the owner of Pazuniak Law

Office LLC.3

        Pi-Net International, Inc., a California corporation, is the assignee of certain patents

invented by Lakshmi Arunachalam.4 Lakshmi Arunachalam, a California resident, is the

principal owner and chief executive officer of Pi-Net and a related entity, WebXchange, Inc.

(“WebX”).5

A.    PAZUNIAK LAW REPRESENTS PI-NET AND DR. ARUNACHALAM

         On January 25, 2012, Pazuniak Law entered into a retainer agreement (the “Retainer

Agreement”) with Dr. Arunachalam, Pi-Net, and WebX.6 Dr. Arunachalam hired Pazuniak Law


2
  Pls.’ Second Am. Compl. ¶ 1.
3
  Id. ¶ 2.
4
  Id. ¶ 3. As discussed more fully below, Dr. Arunachalam has indicated that Pi-Net has been dissolved and no
longer exists. However, Dr. Arunachalam has not provided the Court with any documentation confirming Pi-Net’s
corporate dissolution.
5
  Id. ¶ 4.
6
  Dr. Arunachalam, Pi-Net and WebX are collectively defined as the “Client” in the Retainer Agreement. Id. ¶ 5;
see also Def.’s Answer, Ex. A, Retainer Agreement. Exhibit A to the Answer will be cited as “Agreement § __” or
“Agreement p. __” if no section is specified.

                                                       3
to litigate a series of WebX and Pi-Net patent infringement cases in the United States District

Court for the District of Delaware (the “Delaware District Court”).7 Pursuant to the Retainer

Agreement, recoveries for alleged patent infringement obtained by Pazuniak Law on behalf of

Pi-Net and Dr. Arunachalam would be placed into Pazuniak Law’s IOLTA escrow trust

account.8 Thereafter, a portion of the recoveries would be retained in escrow and the remainder

distributed to Pi-Net, Dr. Arunachalam, and Pazuniak Law in accordance with the terms of the

Retainer Agreement’s contingent fee schedule.9

        Over the next two years, Pazuniak Law represented Dr. Arunachalam and Pi-Net in a

series of patent infringement cases in the Delaware District Court.10 After a series of

disagreements, however, Pi-Net and Dr. Arunachalam terminated Pazuniak Law as counsel on

August 12, 2014.11 After the termination, Pazuniak Law attempted to make a final distribution

of the funds in the IOLTA trust account.12 Pi-Net and Dr. Arunachalam contested and ultimately

rejected Pazuniak Law’s accounting of the funds.13

        Thereafter, Pi-Net and Dr. Arunachalam filed a series of complaints with the Delaware

Office of Disciplinary Counsel (“DODC”). The DODC did not find any error in Pazuniak Law’s

legal representation of Dr. Arunachalam and Pi-Net. However, DODC advised Pazuniak Law to

clear the trust account, even if it required filing an interpleader action.




7
  Agreement § 1.
8
  Id. §§ 3(c), 4.
9
  Id. § 3(f).
10
   See e.g., Pi-Net Int’l, Inc. v. JPMorgan Chase & Co., C.A. No. 12-282, 2014 WL 1370038, at *1 (D. Del. Apr. 7,
2014).
11
   Second Am. Compl. ¶ 9.
12
   Id. ¶¶ 11, 16.
13
   Id.

                                                        4
B.   PAZUNIAK LAW SEEKS DECLARATORY JUDGMENT AS TO THE FUNDS IN ITS IOLTA TRUST
     ACCOUNT

        On September 19, 2014, Pazuniak Law filed an action in the Court of Common Pleas

seeking a declaratory judgment regarding the distribution of the trust funds (the “Initial

Complaint”). The Initial Complaint sought declaratory judgment against Pi-Net only, as Dr.

Arunachalam disputed only those expenses related to Pi-Net patent litigations.

        On November 14, 2014, Dr. Arunachalam filed a complaint against Pazuniak Law in the

U.S. District Court for the Northern District of California (the “California District Court”). The

complaint asserted claims for malpractice, breach of fiduciary duty, theft, blackmail, elder abuse,

sexual and ethnic harassment, intoxication, and mental instability. By motion of Pazuniak Law,

the California District Court transferred the case to the Delaware District Court (the “Delaware

District Court Action”).14 The Delaware District Court Action remains active and is pending

before the Delaware District Court.15

        Based on the claims in the Delaware District Court Action, on December 1, 2014,

Pazuniak Law filed a First Amended and Supplement Complaint (the “First Amended

Complaint”). The First Amended Complaint added claims against both Pi-Net and Dr.

Arunachalam for libel and tortuous interference with prospective business opportunities.

Pazuniak Law also moved to transfer this action to this Court under 10 Del. C. § 1902 (“Section

1902”). The Court of Common Pleas entered an order transferring this action on December 19,

2014. Dr. Arunachalam filed an initial answer to the First Amended Complaint on October 7,

2016.




14
  See e.g., Arunachalam v. Pazuniak, C.A. No. 14-CV-05051, 2015 WL 1249877, at *1 (N.D. Ca. Mar. 17, 2015).
15
  See e.g., Arunachalam v. Pazuniak, C.A. No. 15-259, 2016 WL 748005, at *1 (D. Del. Feb. 24, 2014) (granting in
part and denying in part Pazuniak Law’s motion to dismiss).

                                                       5
C.     LITIGATION IN THIS COURT

        Since receiving this civil action, the Court has issued dozens of orders on various issues

raised by the parties, few of which addressed or resolved any dispositive issue.16 Most notably,

the Court denied multiple requests by Dr. Arunachalam to substitute herself for Pi-Net or

otherwise act on behalf of Pi-Net.17 The Court explained that Pi-Net, as a corporation, had to be

represented by a licensed attorney and could not appear pro se. Specifically, in an Order dated

June 30, 2016, the Court explained:

        Pi-Net cannot proceed pro se in this civil action. A corporation is regarded as an
        artificial or fictional entity, and not a natural person. This is true even though a
        corporation, like Pi-Net, is a legally recognized entity. A natural person may
        represent himself or herself in this Court even though he or she is not a licensed
        attorney. However, a corporation, being an artificial entity, can only act through its
        agents and, before this Court only through an agent duly licensed to practice law.
        Going forward, the Court will not accept pleadings filed by Pi-Net unless such
        pleadings are filed by a licensed attorney.18

Later in an Order dated October 19, 2016, the Court explained that even if Pi-Net was now

“defunct,” as argued by Dr. Arunachalam, Pi-Net still could not appear pro se:

        Even if Dr. Arunachalam dissolved Pi-Net in compliance with California law, the
        Court cannot substitute Dr. Arunachalam for Pi-Net and allow Dr. Arunachalam to
        proceed on behalf of Pi-Net pro se. Regardless of who wound up and dissolved Pi-
        Net, that person, as an individual, cannot represent Pi-Net pro se in court. The
        Court noted in the June 30, 2016 Order that a corporation can only act through its
        agents, and, before this court only through an agent duly licensed to practice law.
        This principle still applies. Dr. Arunachalam is not licensed to practice law and
        cannot act on behalf of Pi-Net in this Court in a pro se capacity.19

No attorney ever entered an appearance on behalf of Pi-Net, and Pi-Net never answered the

Initial Complaint or the First Amended Complaint. Consequently, on October 24, 2016,




16
   See D.I. Nos. 63–70, 77, 87, 104, 124, 136, 143, 146, 156–57, 173, 175, 202, 206–07, 209, 212–16, 233, 235, 250,
267, 269, 272–73.
17
   See D.I. Nos. 65, 124, 143.
18
   See D.I. No. 65.
19
   See D.I. No. 124.

                                                        6
Pazuniak Law filed a motion for entry of default judgment against Pi-Net.20 On February 21,

2017, the Court entered a default judgment (the “Default Judgment Order”) against Pi-Net, but

reserved judgment as to distribution of the IOLTA funds as between Pazuniak Law and Pi-Net

until the other claims in this case are resolved.21

        On February 23, 2017, the Court granted Pazuniak Law leave to file a second amended

complaint (the “Second Amended Complaint”).22 The Second Amended Complaint, filed on

March 8, 2017, dismissed the tort claims against Pi-Net and Dr. Arunachalam and added a new

claim for declaratory judgment against Dr. Arunachalam.23 The Second Amended Complaint

now seeks declaratory judgment as to Pi-Net (Count I) and Dr. Arunachalam (Count II)

regarding distribution of the trust funds and Pazuniak Law’s right to recover costs for providing

certain files to Pi-Net.

        On April 7, 2017, Dr. Arunachalam filed the Answer and asserted ten counterclaims

against Pazuniak Law and the O’Kelly Firm.24 On April 13, 2017, Pazuniak Law and the

O’Kelly Firm moved to dismiss the counterclaims and third-party claims.25 By opinion issued

concurrently with this Opinion, the Court granted in part and denied in part the motion to

dismiss. The Court allowed the counterclaim for breach of contract against Pazuniak Law to

proceed. The Court denied all other counterclaims and dismissed the O’Kelly Firm from this

civil action.




20
   See D.I. No. 125.
21
   See D.I. No. 216. The Court understands that Pi-Net, WebX and Dr. Arunachalam are collectively the “Client” in
the Retainer Agreement. Therefore, the Court felt it premature to make any further determinations with respect to
Pi-Net until all the parties’ rights with respect to the Retainer Agreement had been resolved.
22
   See D.I. No. 213.
23
   See D.I. No. 246
24
   See D.I. No. 253.
25
   See D.I. No. 259.

                                                        7
         Dr. Arunachalam now seeks summary judgment on the declaratory judgment Counts I

and II. Dr. Arunachalam also seeks to vacate the Default Judgment Order entered against Pi-Net,

and, in the Reply, raises for the first time a request to “intervene pursuant to Rules 17, 19, and

24” and “substitute parties pursuant to Rules 17 and 25(c).”

                                     III. PARTIES’ CONTENTIONS

         Dr. Arunachalam asserts various arguments in support of the Motion—that she is the real

party in interest under the Retainer Agreement, that Pazuniak Law failed to attach the Retainer

Agreement to the Second Amended Complaint, and that Pazuniak Law fraudulently filed this

civil action in the Court of Common Pleas. Dr. Arunachalam also argues that the Court should

vacate the Default Judgment Order against Pi-Net because Pazuniak Law obtained it through

fraud.

         Pazuniak Law contends the allegations in the Motion are incomprehensible and do not

demonstrate the absence of a genuine issue of material fact. Pazuniak Law further contends the

Default Judgment Order is proper because Pi-Net never filed an answer or otherwise responded

to the Initial Complaint or First Amended Complaint.

                                      IV. STANDARD OF REVIEW
A.       SUMMARY JUDGMENT
         The standard of review on a motion for summary judgment is well-settled. The Court’s

principal function when considering a motion for summary judgment is to examine the record to

determine whether genuine issues of material fact exist, “but not to decide such issues.”26

Summary judgment will be granted if, after viewing the record in a light most favorable to a

nonmoving party, no genuine issues of material fact exist and the moving party is entitled to



26
  Merrill v. Crothall-American Inc., 606 A.2d 96, 99-100 (Del. 1992) (internal citations omitted); Oliver B. Cannon
& Sons, Inc. v. Dorr-Oliver, Inc., 312 A.2d 322, 325 (Del. Super. 1973).

                                                         8
judgment as a matter of law.27 If, however, the record reveals that material facts are in dispute,

or if the factual record has not been developed thoroughly enough to allow the Court to apply the

law to the factual record, then summary judgment will not be granted.28 The moving party bears

the initial burden of demonstrating that the undisputed facts support his claims or defenses.29 If

the motion is properly supported, then the burden shifts to the non-moving party to demonstrate

that there are material issues of fact for the resolution by the ultimate fact-finder.30

B.    VACATUR

         Superior Court Civil Rule 60 (“Rule 60”) governs relief from a final judgment or order.

Rule 60(a) allows any party in a civil action to file a motion to correct “clerical mistakes in

judgments, orders, or other parts of the record and errors therein arising from oversight or

omission.”31 In addition, Rule 60(b) permits the Court to vacate a final judgment, order, or

proceeding for the following reasons:

         (1) Mistake, inadvertence, surprise or excusable neglect; (2) newly discovered
         evidence which by due diligence could not have been discovered in time to move
         for a new trial under Rule 59(b); (3) fraud (whether heretofore denominated
         intrinsic or extrinsic), misrepresentation, or other misconduct of an adverse party;
         (4) the judgment is void; (5) the judgment has been satisfied, released, discharged,
         or a prior judgment upon which it is based has been reversed or otherwise vacated,
         or it is no longer equitable that the judgment should have prospective application;
         or (6) any other reason justifying relief from the operation of judgment.32




27
   Id.
28
   Ebersole v. Lowengrub, 180 A.2d 467, 470 (Del. 1962); see also Cook v. City of Harrington, 1990 WL 35244 at
*3 (Del. Super. Feb. 22, 1990) (citing Ebersole, 180 A.2d at 467) (“Summary judgment will not be granted under
any circumstances when the record indicates . . . that it is desirable to inquire more thoroughly into the facts in order
to clarify the application of law to the circumstances.”).
29
   Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1970) (citing Ebersole, 180 A.2d at 470).
30
   See Brzoska v. Olsen, 668 A.2d 1355, 1364 (Del. 1995).
31
   Super. Ct. Civ. R. 60(a).
32
   Super. Ct. Civ. R. 60(b).

                                                            9
                                               V. DISCUSSION
A.    THE COURT WILL NOT VACATE THE DEFAULT JUDGMENT ORDER

        Dr. Arunachalam argues that the Court should vacate the Default Judgment Order against

because that order was obtained through fraud. Although not clearly articulated, it appears Dr.

Arunachalam is seeking to vacate the Default Judgment Order under Rule 60(b)(3) based on

Pazuniak Law’s purported fraud.

        A motion under Rule 60(b)(3) may be granted where the movant demonstrates fraud,

misrepresentation, or other misconduct of an adverse party.33 The Delaware Supreme Court has

explained that a Rule 60(b)(3) motion is “reserved for situations where a party has engaged in

fraud or misrepresentation that prevents the moving party from fairly and adequately presenting

his or her case.”34 This is a high standard that requires “the most egregious conduct involving a

corruption of the judicial process itself.”35

        Dr. Arunachalam provides no evidence of any fraud or misrepresentation by Pazuniak

Law. Dr. Arunachalam argues that Pazuniak Law’s initial filing in the Court of Common Pleas

somehow tricked this Court into entering default judgment.36 While Pazuniak Law may have

erred when it filed the First Amended Complaint in the Court of Common Pleas thereby creating

a subject matter jurisdiction problem, Pazuniak Law remedied that by transferring the civil action

to this Court under Section 1902. Pazuniak Law’s conduct was not impermissible or otherwise

fraudulent; in fact, it is expressly contemplated by Section 1902.37




33
   Super. Ct. Civ. R. 60(b)(3).
34
   MCA, Inc. v. Matsushita Elec. Indus. Co., Ltd., 785 A.2d 625, 639 (Del. 2001).
35
   Id. at 638.
36
   Def.’s Mot. p. 2–3; Def.’s Reply p. 32–33.
37
   See Carney v. Qualls, 514 A.2d 1126, 1128 (Del. Super. 1986) (explaining that 10 Del. C. § 1902 is “remedial in
nature and designed to prevent [a] case from being totally precluded because [the] case was brought in the wrong
court”).

                                                        10
       Dr. Arunachalam also fails to articulate how the purported fraud brought about the

Default Judgment Order. The Court took care to instruct Dr. Arunachalam on the proper

procedure for representing a corporation under Delaware law. The Court told Dr. Arunachalam

numerous times that she could not, as a pro se litigant and non-attorney, represent Pi-Net in this

civil action. Instead, the Court told Dr. Arunachalam that Pi-Net had to be represented by an

attorney licensed to practice law. Despite this instruction, no attorney entered an appearance on

behalf of Pi-Net or on behalf of the representative charged with dissolving and winding up Pi-

Net, and Pi-Net never filed an answer to the Initial Complaint or First Amended Complaint. The

Court accordingly entered the Default Judgment Order after proper motion by Pazuniak Law.

       Finally, Dr. Arunachalam does not and cannot allege that the purported fraud has denied

her the opportunity to fairly and adequately present her case. Since receiving this civil action in

2015, the Court has issued dozens of orders and has held numerous hearings and teleconferences

on dispositive and non-dispositive issues. This includes three separate motions and orders

concerning the issue underlying the Declaratory Judgment Order.

       Therefore, the Court finds that Dr. Arunachalam fails to meet the high Rule 60(b)(3)

standard, and the Court will not vacate the Default Judgment Order.

B. THE COURT WILL NOT GRANT SUMMARY JUDGMENT ON COUNTS I AND II

       Dr. Arunachalam next seeks summary judgment on Counts I and II of the Second

Amended Complaint. Count I asserts a declaratory judgment claim against Pi-Net, and Count II

asserts a declaratory judgment claim against Dr. Arunachalam.

       Count I of the Second Amended Complaint is not a newly asserted cause of action upon

which Dr. Arunachalam can move for summary judgment. As indicated above, Count I pertains

to the proper distribution of funds to Pi-Net under the terms of the Retainer Agreement.



                                                 11
Pazuniak Law first asserted Count I when it filed its initial complaint in the Court of Common

Pleas. The Court cannot grant summary judgment on Count I because the Court has already

entered default judgment on Count I against Pi-Net. Through the Default Judgment Order, the

Court entered default judgment against Pi-Net, but reserved judgment as to distribution of the

IOLTA funds until the other claims in this case are resolved. As discussed above, the Court will

not vacate the Default Judgment Order. Therefore, the Court cannot grant summary judgment in

favor of Dr. Arunachalam on behalf of Pi-Net on Count I.

       The Court also cannot grant summary judgment in favor of Dr. Arunachalam on Count II.

Dr. Arunachalam does not articulate why summary judgment is appropriate on the declaratory

judgment claims. In fact, Dr. Arunachalam asserts little, if any facts related to the declaratory

judgment claims. Instead, Dr. Arunachalam devotes the Motion to arguing that Pazuniak Law:

(i) withheld the Retainer Agreement from the Court; and (ii) defrauded this Court by originally

filing this action in the Court of Common Pleas. These allegations are unrelated to whether

Pazuniak Law’s proposed distribution of the IOLTA account funds is proper—the issue

underlying the declaratory judgment claims and this civil action. These allegations also fail to

establish the absence of a genuine issue of material fact, or that Dr. Arunachalam is entitled to

judgment on the declaratory judgment claims as a matter of law.

       As such, the Court will deny summary judgment on Count II.

C.   THE COURT WILL DENY THE MOTION TO INTERVENE AND THE MOTION TO SUBSTITUTE

       For the first time in the Reply, Dr. Arunachalam asks to “intervene pursuant Rules 17, 19,

and 24” and to “substitute parties pursuant to Rules 17 and 25(c).” This marks the third time that

Dr. Arunachalam has asked to substitute on behalf of Pi-Net.




                                                 12
         Dr. Arunachalam moves principally under Superior Court Civil Rule 17 (“Rule 17”). Dr.

Arunachalam argues that, as the “real party in interest” to this civil action, she has an

“unconditional right to intervene and to substitute in place of Pi-Net” under Rule 17.38 Dr.

Arunachalam also contends that the Court improperly entered default judgment against Pi-Net

because Rule 17 states that “no action shall be dismissed on the ground that it is not prosecuted

in the name of the real party in interest until a reasonable time has been allowed for . . . joinder

or substitution.”39 Dr. Arunachalam claims that she was not given reasonable time to substitute

on behalf of Pi-Net before the Court entered default judgment.

         Dr. Arunachalam misunderstands Rule 17. Rule 17 provides that “every action shall be

prosecuted in the name of the real party in interest.”40 Here, Pazuniak Law brought this civil

action on behalf of itself, the real party in interest to the IOLTA trust funds in its possession and

as a party to the Retainer Agreement. The other parties (or “real party in interest”) to the

Retainer Agreement include Pi-Net and Dr. Arunachalam. Rule 17 does not provide a basis for

Dr. Arunachalam, as a defendant in this civil action, to substitute herself or intervene on behalf

of Pi-Net. Rule 17 also does not provide a basis for a finding that the Court improperly entered

default judgment against Pi-Net.

         The Court notes that Dr. Arunachalam’s attempt to substitute on behalf of Pi-Net is now

moot at this stage in the litigation. The Court has entered default judgment against Pi-Net. This

means that judgment has been entered in favor of Pazuniak Law as it relates to Pi-Net.

Therefore, Dr. Arunachalam is foreclosed from attempting to represent Pi-Net’s interest or

otherwise substitute herself on behalf of Pi-Net.



38
   Def.’s Reply p. 3
39
   Id.
40
   Super. Ct. Civ. R. 17(a) (emphasis added).

                                                  13
                                       VI. CONCLUSION

       For the reasons set forth above, the Court will DENY Defendant Lakshmi Arunachalam,

Ph.D.’s Renewed Motion in 14-Point Font for Summary Judgment to Dismiss Counts I and II of

Plaintiffs’ Second Amended Complaint and to Vacate Default Judment against Pi-Net as

Plaintiffs got that by Fraud on the Court and Perjury.

Dated: August 25, 2017
Wilmington, Delaware

                                             /s/ Eric M. Davis
                                             Eric M. Davis, Judge




                                                14